DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 02 February 2021, claims 1-20 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8 and 15 recite the limitations of:
obtaining data for a plurality of tests for a student, 
regressing the data against different levels of academic tension, 
generating multiple academic performance indexes (APIs) using the regressed data, 
identifying curriculum content using the APIs, wherein the curriculum is relative to a uniform curriculum level of a class attended by the student and the API’s, and
transmitting the curriculum content and delivering the content to a student,
wherein the curriculum is delivered based on a current goal of accelerating academic growth, mastery, or reinforcement, by stretching or challenging more frequently at an advanced 
These limitations of obtaining testing data, regressing the data, generating APIs, and identifying and delivering content with to a student in accordance with a current goal, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting the method is computer implemented, transmitting the content via a “content management engine” to a “data management engine”, and delivering the content to a student device, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, obtaining, regressing, generating, identifying and delivering in the context of this claim encompasses the user manually performing each step by obtaining the data, performing manual regression calculations, and identifying curriculum content to deliver to the student. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claimed direction is also directed to a method for customizing and delivering an academic curriculum, which is a method for managing personal behavior in the form of teaching, and therefore is also directed to an abstract “Method of Organizing Human Activity”. 
Dependent claims 2-7, 9-14 and 16-20 recite the same abstract idea as in claims 1, 8 and 15, and only recite additional abstract limitations (administering tests on different data, questions, receiving information from a teacher, new student, tests at time intervals, and generating a report). Therefore these claims are also directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements constitute no more than using a computer to perform the abstract idea and linking the delivery of content and collection of test data to a particular technological environment (student device). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, and only serve to generally link the use of the exception to a particular technological environment or field of use. See MPEP 2106.05(f), (h). The claims are not patent eligible.

Response to Arguments
4.	Applicant's arguments filed 02 February 2021 with respect to the section 101 rejection of claims 1-20 have been fully considered but they are not persuasive.
Applicant argues that the claim as a whole integrates the judicial exception into a practical application of the exception. Specifically, Applicant argues that the claims are directed to the technological field of computer-based configuring of an academic calendar, and therefore are directed towards an improvement in a technological field.
	However, in determining whether the claims a whole integrate the judicial exception into a practical application, in this instance the question is whether there are limitations directed to “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment” (MPEP 2106.05(e)), or whether the additional limitations are only directed to “generally linking the use of the judicial exception to a particular technological environment or field of use” (MPEP 2106.05(h)), which is not indicative of integration into a practical application. 
	In this instance, Applicant’s arguments generally indicate that the involvement of the content management engine, data management engine, and the student device only serve to generally link the use of the judicial exception (academic curriculum configuration) to a particular technological field (e.g. computerized data processing). This does not result in an improvement to a technological field, but instead involves utilizing generic computer-based technology to improve the general field of academic calendar configuration. This is not sufficient to direct the claimed invention to significantly more.  

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715